Case 8:19-cv-03063-SCB-AEP Document 15 Filed 06/05/20 Page 1 of 2 PageID 220




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KELLY MCMILLEN,
an individual,                                         Case No.: 8:19-CV-003063-SCB-AEP

       Plaintiff,
v.

CITIBANK, N.A.,
a national association,

      Defendant.
____________________________/

                            NOTICE OF PENDING SETTLEMENT

       COMES NOW, Plaintiff, Kelly McMillen (hereinafter, “Plaintiff”), by and through the

undersigned counsel pursuant to Local Rule 3.08, Middle District of Florida, and hereby submits

this Notice of Pending Settlement and states:

       1.      Plaintiff and Defendant, Citibank, N.A. (hereinafter “Defendant”), reached a

conditional settlement regarding all claims in this case, and the parties are presently drafting,

finalizing, and executing a written settlement agreement and release of liability.

       2.      Upon execution of a mutually-agreeable settlement agreement and release—and

compliance with its terms—undersigned counsel will execute and file a Joint Stipulation for

Dismissal with Prejudice.

       3.      To the extent this Court treats the foregoing as a Motion, pursuant to Middle

District of Florida Local Rule 3.01(g), the undersigned certifies she consulted with Defendant's

counsel, and Defendant agrees to the relief sought herein.

       Submitted this 5th day of June 2020.

                                                Respectfully submitted,
                                                LEAVENLAW
Case 8:19-cv-03063-SCB-AEP Document 15 Filed 06/05/20 Page 2 of 2 PageID 221




                                             /s/ Ian R. Leavengood
                                             Ian R. Leavengood, Esq., FBN 010167
                                             Northeast Professional Center
                                             3900 First Street North, Suite 100
                                             St. Petersburg, FL 33703
                                             Phone: (727) 327-3328
                                             Fax: (727) 327-3305
                                             consumerservice@leavenlaw.com
                                             ileavengood@leavenlaw.com
                                             Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that I electronically filed a copy of the foregoing Notice of

Pending Settlement with the Clerk of the Court via the CM/ECF system, and a copy of the same

has been furnished electronically this 5th day of June 2020 to:

       Joshua H. Threadcraft, Esq.
       Burr & Forman LLP
       420 N. 20th Street, Suite 3400
       Birmingham, AL 35203
       Joshua.Threadcraft@burr.com
       Attorneys for Defendant

                                             /s/ Ian R. Leavengood
                                             Attorney
